Title: From John Adams to Francis J. Oliver, 28 July 1823
From: Adams, John
To: Oliver, Francis J.



Gentlemen
Quincy 28 July 1823

I rejoice that the gentlemen of Boston have done themselves & Capt Hull the honour of this public testimony of their respect & esteem for his character & gratitude for his public services.—I pray the committee to accept of my thanks for their obliging invita to assist at the festival but my strength is so low as to deprive me of the honour of attending & the pleasure If it were possible for me to attend I would request the company to adopt as a sentiment Immortal glory to the conqueror of the Guerrier and to all the other heroes who have folowed his example in the career of our naval victories on the ocean & on the Lakes
With my best respects I have the honour to be Gentlemen your very obliged & hum Sert
J. A.